      Case 1:20-cv-00592-NONE-SAB Document 26 Filed 11/02/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID ROBERTS,                                  )   Case No.: 1:20-cv-00592-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER FOR PLAINTIFF TO SHOW CAUSE
13          v.                                           WHY ACTION SHOULD NOT BE DISMISSED
                                                     )   FOR FAILURE TO COMPLY WITH A COURT
14                                                   )   ORDER, FAILURE TO STATE A COGNIZABLE
     STEPHEN HENDERSON, et al.,
                                                     )   CLAIM, AND FAILURE TO PROSECUTE
15                                                   )
                    Defendants.                      )   [ECF No. 25]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff David Roberts is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On June 17, 2020, the Court screened Plaintiff’s first complaint, found no cognizable claims,
21   and granted Plaintiff thirty days to file an amended complaint. (ECF No. 15.)
22          Plaintiff filed a first amended complaint on June 5, 2020. (ECF No. 14.) On June 17, 2020,
23   2020, the Court screened Plaintiff’s first amended complaint and granted Plaintiff leave to file a
24   second amended complaint. (ECF No. 15.)
25          Plaintiff failed to file a second amended complaint. Therefore, on July 27, 2020, the Court
26   issued an order to show cause why the action should not be dismissed for failure to state a cognizable
27   claim for relief, failure to prosecute, and failure to comply with a court order. (ECF No. 17.) After
28   Plaintiff failed to respond to the order to show cause, the Court issued Findings and Recommendations
                                                         1
       Case 1:20-cv-00592-NONE-SAB Document 26 Filed 11/02/20 Page 2 of 2



1    to dismiss the action on August 11, 2020. (ECF No. 18.) Plaintiff filed objections to the Findings and

2    Recommendations. (ECF Nos. 23, 24.) Therefore, on September 22, 2020, the Court vacated the

3    Findings and Recommendations and granted Plaintiff thirty days to file an amended complaint. (ECF

4    No. 25.) Plaintiff has failed to comply with the Court’s order and has not filed an amended complaint.

5             Accordingly, within fourteen (14) days from the date of service of this order, Plaintiff shall

6    show cause in writing why the action should not be dismissed. (Id.) Plaintiff is warned that failure to

7    comply with this order will result in a recommendation to a District Judge that the instant action be

8    dismissed, with prejudice, for failure to prosecute, failure to obey a court order, and failure to state a

9    cognizable claim for relief.

10
11   IT IS SO ORDERED.

12   Dated:     November 2, 2020
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
